This is a petition for a writ of mandamus to order the Commissioner of Insurance to restore the petitioner to the position of Deputy Commissioner of Insurance. A demurrer was sustained and leave to amend was denied. The petitioner contends that his removal violated the Veterans’ Tenure Act, G. L. c. 30, § 9A. The Veterans’ Tenure Act does not apply to those positions provided for by statutory provisions manifesting an intention on the part of the Legislature that it should not apply. Sullivan v. Committee on Rules of the House of Representatives, 331 Mass. 135, 137-138. Cieri v. Commissioner of Ins. 343 Mass. 181, 185. The position of Deputy Commissioner of Insurance is such a position. See G. L. c. 26, § 7; Cieri v. Commissioner of Ins., supra; Regan v. Commissioner of Ins. 343 Mass. 202, 205. The order sustaining the demurrer and denying leave to amend is affirmed and judgment is to be entered for the respondent.

So ordered.